
	

114 HR 128 IH: Worksite Reporting Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Secretary of Labor to revise regulations concerning the recording and reporting of
			 occupational injuries and illnesses under the Occupational Safety and
			 Health Act of 1970.
	
	
		1.Short titleThis Act may be cited as the Worksite Reporting Act.
		2.Recording and reporting of occupational injuries and illnesses
			(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall
			 revise the regulations in part 1904 of title 29, Code of Federal
			 Regulations, concerning the recording and reporting of occupational
			 injuries and illnesses under the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.), to require site-controlling employers to
			 keep a site log for all recordable injuries and illnesses occurring among
			 all employees on the particular site, whether such employees are employed
			 directly by the site-controlling employer or are employed by contractors
			 or temporary help or employee leasing services.
			(b)DefinitionAs used in this section, the term site-controlling employer means the employer that has primary control over the work on a particular work site and supervises
			 the employees on a day-to-day basis on a particular work site.
			
